Case 9:20-cv-00173-RC-ZJH Document 14 Filed 04/15/21 Page 1 of 2 PageID #: 160



                          ** NOT FOR PRINTED PUBLICATION**
                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


MATTHEW T. JOINER                                 §

VS.                                               §              CIVIL ACTION NO. 9:20-CV-173

UTMB CORRECTIONAL MANAGED                         §
HEALTH CARE, et al.,

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Matthew T. Joiner, an inmate confined at the Hughes Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against multiple defendants.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing this case for want of prosecution pursuant to

Federal Rule of Civil Procedure 41(b) (docket entry no. 11).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                               ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in this
Case 9:20-cv-00173-RC-ZJH Document 14 Filed 04/15/21 Page 2 of 2 PageID #: 161



case in accordance with the Magistrate Judge’s recommendations.

              So ORDERED and SIGNED, Apr 15, 2021.


                                                             ____________________
                                                             Ron Clark
                                                             Senior Judge




                                             2
